Citation Nr: 0929396	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of left arm wound, currently rated as 
noncompensable.  

2.  Evaluation of residual scar, right leg, currently rated 
as noncompensable.  

3.  Entitlement to service connection for chronic lymphocytic 
leukemia.  

4.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1944 to June 
1946.

This claim is on appeal from a January 2008 rating decision 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).  Jurisdiction rests with the Waco, 
Texas RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In a March 2009 statement, the appellant indicated that he 
wished to withdraw his previously submitted notice of 
disagreement, VA Form 9 and request for a BVA video 
conference hearing for all the issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for evaluation 
of left arm wound have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1404 (2008).

2.  The criteria for withdrawal of the appeal for evaluation 
of residual scar, right leg have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2008).

3.  The criteria for withdrawal of the appeal for service 
connection for chronic lymphocytic leukemia have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2008).

4.  The criteria for withdrawal of the appeal for service 
connection for skin cancer have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2008).

In a March 2009 statement, the appellant indicated that he 
wished to withdraw his previously submitted notice of 
disagreement, VA Form 9 and request for a BVA video 
conference hearing for all the issues on appeal.  The Board 
finds that this statement qualifies as a valid withdrawal of 
the appeal in accordance with the provisions of 38 C.F.R. § 
20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have
jurisdiction to review the claims for evaluation of left arm 
wound, evaluation of residual scar, right leg, and 
entitlement to service connection for chronic lymphocytic 
leukemia and skin cancer.  


ORDER

The appeal for a higher evaluation for left arm wound is 
dismissed.

The appeal for a higher evaluation for residual scar, right 
leg is dismissed.  

The appeal for entitlement to service connection for chronic 
lymphocytic leukemia is dismissed.  

The appeal for entitlement to service connection for skin 
cancer is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


